Citation Nr: 1015595	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-02 036	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for skin cancer, to 
include a skin condition diagnosed as actinic keratosis, with 
a history of recurrent squamous cell carcinoma.  

2. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from rating decisions of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A September 2005 rating decision 
denied the appellant's claim of entitlement to service 
connection for skin cancer, to include a skin condition 
diagnosed as actinic keratosis.  A July 2008 rating decision 
denied the appellant's claim of entitlement to nonservice-
connected pension.  The appellant perfected his appeals in 
January 2007 and May 2009, respectively.

The appellant participated in a Decision Review Officer 
hearing in October 2007.  The Board remanded the case in 
September 2009 for a Board hearing.  A videoconference 
hearing was held in November 2009 before the undersigned.  
Transcripts of these proceedings have been associated with 
the claims file.  

In September 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2009).  The requested opinion has been 
provided and has been associated with the appellant's VA 
claims file.  The VHA opinion has been provided to the 
appellant and his representative.  The appellant was afforded 
60 days to provide additional argument or evidence.  
Additional statements and duplicative evidence were received 
in February 2010.  The appellant has at no time since 
indicated that he has any further argument or evidence to 
submit.

The issue of entitlement to nonservice-connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the appellant the benefit of the doubt, the 
evidence is at least in equipoise that his skin cancer is 
related to active service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this case, the Board is granting in full the benefit 
sought on appeal.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

II. Service Connection

The appellant contends that he has skin cancer as a result of 
prolonged sun exposure during active service.  For the 
reasons that follow, the Board concludes that service 
connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The appellant's service treatment records are negative for 
complaints, treatment, or diagnosis of skin cancer.  The record 
shows that his military service was almost exclusively at Ft. 
Knox, Kentucky.  The appellant reports that he spent a majority 
of his time in service outdoors, and that he has had very little 
sun exposure since service discharge.  He states that he attended 
college post-service and then spent over 30 years as a minister.  
He also relates that he has never engaged in sports or hobbies 
that take him outdoors for significant periods of time.  In this 
regard, the Board notes that the appellant is competent to attest 
to factual matters of which he has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, Board 
finds the appellant's lay statements to be credible as to 
extensive sun exposure during service and minimal sun exposure 
prior to and following service, as they are consistent with 
evidence of record and the circumstances of his service.  See 
Buchanan, 451 F. 3d at 1336; Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony.).  

The Board notes that medical evidence establishes that the 
appellant has a current diagnosis of actinic keratosis and 
receives ongoing treatment for this condition at the VA Medical 
Center in Indianapolis.  The appellant reports a history of 
excisions in 1987 and 1999 to remove squamous cell carcinoma from 
the lower lip.  An August 1999 operative report confirms that the 
appellant had surgery to excise lesions on the lower lip for 
probable (recurrent) squamous cell carcinoma; a history of a 
previous excision for squamous cell skin cancer was noted.  A 
September 2005 medical statement from his VA doctor opines that 
his reported history of prolonged sun exposure during service 
likely "predisposed" him to his skin cancers of the lower lip 
in 1987 and 1999.  In an October 2005 VA dermatology note, a 
doctor noted that there was a strong possibility that sun 
exposure during military service contributed to the development 
of cancerous lesions on the lip.  Similarly, a February 2006 VA 
dermatology note gives the opinion that the appellant's actinic 
keratosis was likely caused in part by sun exposure in the 
military.  In February 2008, the appellant was afforded a VA 
general medical examination wherein he was diagnosed with 
recurrent squamous cell carcinoma of the skin.  

In November 2009, the Board referred the claims file to VHA 
for an expert medical opinion as to whether the appellant's 
squamous cell carcinoma and/or actinic keratosis were related 
to his military service.  A VHA opinion, based on a review of 
the record, was provided in December 2009.  In this opinion, 
the examiner concludes that it is not likely that the 
appellant's skin cancers were caused by an exclusive three 
year period of sun exposure during service.  He explains that 
damage to the skin by sunlight is additive, leading to 
sufficient damage that can trigger uncontrolled growth, and 
thus skin cancer.  He also explains that actinic keratoses 
are precursors to the development of squamous cell 
carcinomas.  In addressing the dermatology notes of record 
that link the appellant's skin problems to service, the 
examiner states that these opinions did not consider the 
accumulative sun exposure he received outside of service.  
Although he explains that the appellant has had accumulative 
sun exposure doses over many years outside the service, he 
also acknowledges that that the appellant may have had more 
extensive sun exposure during his three years in the service.  
In this regard, the examiner essentially concedes that the 
appellant's extensive sun exposure during service at the very 
least contributed to the subsequent development of his skin 
cancer.  

Taking into consideration all of the relevant evidence of 
record, the Board finds that service connection for skin 
cancer is warranted.  The September 2005 VA medical 
statement, October 2005 VA dermatology note and February 2006 
VA dermatology note all link the appellant's skin problems, 
which include squamous cell carcinoma and actinic keratosis, 
to sun exposure during service.  In addition, the December 
2009 VHA opinion explains that the appellant's skin cancers 
were caused by his accumulative sun exposure over the years, 
which in this case includes three years of extensive sun 
exposure during service.  As such, the Board concludes that 
the evidence is at least evenly balanced as to whether the 
appellant's skin cancer is related to active service, and, 
therefore, service connection is warranted.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
See 38 U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Service connection for skin cancer, to include a skin 
condition diagnosed as actinic keratosis, with a history of 
recurrent squamous cell carcinoma, is granted.  


REMAND

The remaining issue before the Board is whether the appellant 
is entitled to nonservice-connected pension benefits.  As 
explained above, the Board has granted service connection for 
skin cancer.  In light of this determination, the agency of 
original jurisdiction (AOJ) will assign an initial disability 
rating for skin cancer.  The initial rating assigned by the 
AOJ may determine whether compensation becomes the greater 
monetary benefit for the appellant.  As such, the Board finds 
that the pension claim is inextricably intertwined with the 
assignment of this rating, and in the interests of judicial 
economy and avoidance of piecemeal litigation, this issue is 
returned to the AOJ for further action.


Accordingly, the case is REMANDED for the following action:

Following initial rating assignment for 
the appellant's service-connected skin 
cancer, the AOJ should readjudicate the 
claim for non-service-connected pension 
benefits, unless a greater monetary 
benefit is granted, or unless the 
appellant withdraws the issue.  The AOJ 
may undertake any additional development 
needed in order to readjudicate the 
pension claim, including any VA 
examination for pension purposes.  As 
part of readjudication, the AOJ should 
specifically consider referral to the AOJ 
Adjudication Officer (now Veterans 
Service Center Manager or VCSM) for 
consideration of extraschedular pension 
under 38 C.F.R. § 3.321(b)(2).  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished an SSOC and afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


